Case 1:20-cv-22918-KMM Document 30 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-22918-KMM

  CHARLTON EDWARD LACHASE,

         Plaintiff,
  v.

  FORMER WARDEN, et al.,

         Defendants.
                                                 /

                       ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon a sua sponte review of the case. On July 14,

  2020, pro se Plaintiff Charlton Edward LaChase (“Plaintiff”) filed a Complaint pursuant to 42

  U.S.C. § 1983. (“Compl.”) (ECF No. 1). The Court referred the matter to the Honorable Lisette

  M. Reid, United States Magistrate Judge, who issued a Report and Recommendation

  recommending that the case be DISMISSED. (“R&R”) (ECF No. 29). Plaintiff did not file

  objections, and the time to do so has passed. The matter is now ripe for review. As set forth

  below, the Court ADOPTS the R&R. 1

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

         At the time the Compliant was filed, Plaintiff filed a motion to proceed in forma pauperis

  (“IFP”) which was granted. See (ECF Nos. 10, 13). However, upon release from incarceration,

  the Order granting Plaintiff’s motion to proceed IFP was vacated, and Plaintiff was ordered to

  either pay the full filing fee or complete and file a non-prisoner application to proceed without



  1
     The Court adopts the R&R with the following alteration: on page two, line twenty-two, the
  citation should read, in relevant part, “429 F. Supp. 3d 1315, 1324–25 (S.D. Fla. 2019).”
Case 1:20-cv-22918-KMM Document 30 Entered on FLSD Docket 01/25/2021 Page 2 of 2




  payment of fees with appropriate documentation on or before November 30, 2020. (ECF No. 28).

  Plaintiff was cautioned that “failure to either pay the Clerk’s filing fee or timely complete and file

  the required IFP application may result in a report recommending dismissal of this case.” Id. at 4.

  Plaintiff was also ordered to file an Amended Complaint on or before November 30, 2020. (ECF

  No. 27). Plaintiff was cautioned that “failure to file the amended complaint on time will probably

  result in dismissal of this case.” Id. at 7.

          As set forth in the R&R, Magistrate Judge Reid recommends that Plaintiff’s Complaint be

  dismissed without prejudice for failure to prosecute and for failure to comply with the Court’s

  Orders. R&R at 2. Specifically, Magistrate Judge Reid finds that (1) Plaintiff has not filed an

  amended complaint; (2) Plaintiff has not paid the filing fee or filed a non-prisoner application to

  proceed without payment of fees; and (3) Plaintiff has not taken any other action in this case. Id.

  Accordingly, Magistrate Judge Reid recommends that this case be dismissed without prejudice.

  Id. at 3. This Court agrees.

          UPON CONSIDERATION of the Complaint, the R&R, the pertinent portions of the

  record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that Magistrate Judge Reid’s R&R (ECF No. 29) is ADOPTED and Plaintiff’s

  Complaint (ECF No. 1) is DISMISSED. The Clerk of the Court is instructed to CLOSE this case.

  All pending motions, if any, are DENIED AS MOOT.

                                                               23rd day of January, 2021.
          DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record
                                                    2
